IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


J.K. AND T.Z.,                            : No. 380 MAL 2018
                                          :
                   Petitioners            :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
A.M.U. AND G.U.,                          :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.